



Exhibit 10.1
Certain identified information has been excluded from this exhibit because it
both (i) is not material and (ii) would be competitively harmful if publicly
disclosed.


FIRST AMENDMENT AGREEMENT
This FIRST AMENDMENT AGREEMENT (this “Amendment”) is made as of the 26th day of
March, 2020 among:
        (a) DMC GLOBAL INC., a Delaware corporation (“DMC Global”);


        (b) each Domestic Subsidiary Borrower, as defined in the Credit
Agreement, as hereinafter defined (each such Domestic Subsidiary Borrower,
together with DMC Global, collectively, the “US Borrowers” and, individually,
each a “US Borrower”);


        (c) each Foreign Borrower, as defined in the Credit Agreement (each such
Foreign Borrower, together with each US Borrower, collectively, the “Borrowers”
and, individually, each a “Borrower”);


(d) the Lenders, as defined in the Credit Agreement; and


        (e) KEYBANK NATIONAL ASSOCIATION, a national banking association, as
administrative agent for the Lenders under the Credit Agreement (the
“Administrative Agent”).


        WHEREAS, the Borrowers, the Administrative Agent and the Lenders are
parties to that certain Credit and Security Agreement, dated as of March 8, 2018
(as the same may from time to time be amended, restated or otherwise modified,
the “Credit Agreement”);


        WHEREAS, the Borrowers, the Administrative Agent and the Lenders desire
to amend the Credit Agreement to modify certain provisions thereof and add
certain provisions thereto;


        WHEREAS, each capitalized term used herein and defined in the Credit
Agreement, but not otherwise defined herein, shall have the meaning given such
term in the Credit Agreement; and


        WHEREAS, unless otherwise specifically provided herein, the provisions
of the Credit Agreement revised herein are amended effective as of the date of
this Amendment;


        NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein and for other valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Borrowers, the Administrative
Agent and the Lenders agree as follows:





--------------------------------------------------------------------------------



        1. Additions to Definitions in the Credit Agreement. Section 1.1 of the
Credit Agreement is hereby amended to add the following new definitions thereto:


“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrowers giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body, or (ii) any evolving or then-prevailing
market convention for determining a rate of interest as a replacement to the
Eurodollar Rate for Dollar-denominated syndicated credit facilities at such
time, and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than zero, the Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.


“Benchmark Replacement Adjustment” means, with respect to any replacement of the
Eurodollar Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment (which may be a positive or negative value or zero) that
has been selected by the Administrative Agent and the Borrowers giving due
consideration to (a) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the Eurodollar Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body, or (b) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the Eurodollar Rate with the applicable Unadjusted Benchmark Replacement for
Dollar-denominated syndicated credit facilities at such time.


“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).


“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Eurodollar Rate:


(a)  in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
2

--------------------------------------------------------------------------------



information referenced therein, and (ii) the date on which the administrator of
the Eurodollar Rate permanently or indefinitely ceases to provide the Eurodollar
Rate; or


(b)  in the case of clause (c) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.


“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Eurodollar Rate:


(a)  a public statement or publication of information by or on behalf of the
administrator of the Eurodollar Rate announcing that such administrator has
ceased or will cease to provide the Eurodollar Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the Eurodollar Rate;


(b)  a public statement or publication of information by the regulatory
supervisor for the administrator of the Eurodollar Rate, the United States
Federal Reserve System, an insolvency official with jurisdiction over the
administrator for the Eurodollar Rate, a resolution authority with jurisdiction
over the administrator for the Eurodollar Rate or a court or an entity with
similar insolvency or resolution authority over the administrator for the
Eurodollar Rate, which states that the administrator of the Eurodollar Rate has
ceased or will cease to provide the Eurodollar Rate permanently or indefinitely,
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide the Eurodollar Rate; or


(c) a public statement or publication of information by the regulatory
supervisor for the administrator of the Eurodollar Rate or a Relevant
Governmental Body announcing that the Eurodollar Rate is no longer
representative.


“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date,
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the ninetieth (90th) day prior to the
expected date of such event as of such public statement or publication of
information (or if the expected date of such prospective event is fewer than
ninety (90) days after such statement or publication, the date of such statement
or publication), and (b) in the case of an Early Opt-in Election, the date
specified by the Administrative Agent or the Required Lenders, as applicable, by
notice to the Borrowers, the Administrative Agent (in the case of such notice by
the Required Lenders) and the Lenders.


3

--------------------------------------------------------------------------------



“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the Eurodollar
Rate and solely to the extent that the Eurodollar Rate has not been replaced
with a Benchmark Replacement, the period (a) beginning at the time that such
Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the Eurodollar Rate for all purposes hereunder in
accordance with Section 3.8 hereof, and (b) ending at the time that a Benchmark
Replacement has replaced the Eurodollar Rate for all purposes hereunder pursuant
to Section 3.8 hereof.


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


“Citibank Factoring Agreement” means that certain Supplier Agreement between
Citibank, N.A. and DYNAenergetics US, whereby accounts receivable arising out of
contracts or orders from [***] (and its affiliated entities) are sold to
Citibank, N.A. by DYNAenergetics US, as amended, restated, supplemented or
otherwise modified from time to time.


“DYNAenergetics US” means DYNAenergetics US, Inc., a Colorado corporation.


         “Early Opt-in Election” means the occurrence of:


(a) a determination by the Administrative Agent that Dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 3.8 hereof are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the Eurodollar Rate, and
(b) the election by the Administrative Agent to declare that an Early Opt-in
Election has occurred and the provision by the Administrative Agent of written
notice of such election to the Borrowers and the Lenders.


“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.


        “Relevant Governmental Body” means the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto, including without limitation the Alternative Reference Rates
Committee.


“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of
4

--------------------------------------------------------------------------------



the benchmark, (or a successor administrator) on the Federal Reserve Bank of New
York’s Website.


        “Term SOFR” means the forward-looking term rate based on SOFR that has
been selected or recommended by the Relevant Governmental Body.


        “Unadjusted Benchmark Replacement” means the Benchmark Replacement
excluding the Benchmark Replacement Adjustment.






2.  Addition to Article I of the Credit Agreement. Article I of the Credit
Agreement is hereby amended to add the following new Section 1.4 at the end
thereof:


Section 1.4. Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Equity
Interests at such time.


3. Amendments to Additional Provisions Relating to Eurodollar Loans; Increased
Capital; Taxes. Article III of the Credit Agreement is hereby amended to (a)
delete subsection (c) of Section 3.5 therefrom in its entirety, and (b) add the
following new Section 3.8 at the end thereof:


Section 3.8. Effect of Benchmark Transition Event.


(a) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, (i) upon the determination of the Administrative Agent
(which shall be conclusive absent manifest error) that a Benchmark Transition
Event has occurred, or (ii) upon the occurrence of an Early Opt-in Election, as
applicable, the Administrative Agent and the Borrowers may amend this Agreement
to replace the Eurodollar Rate with a Benchmark Replacement, by a written
document executed by the Borrowers and the Administrative Agent, subject to the
requirements of this Section 3.8. Notwithstanding the requirements of Section
12.3 hereof or anything else to the contrary herein or in any other Loan
Document, any such amendment with respect to a Benchmark Transition Event will
become effective and binding upon the Administrative Agent, the Borrowers and
the Lenders at 5:00 p.m. on the fifth (5th) Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders and the
Borrowers so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from Lenders comprising the
Required Lenders, and any such amendment with respect to an Early Opt-in
Election will become effective
5

--------------------------------------------------------------------------------



and binding upon the Administrative Agent, the Borrowers and the Lenders on the
date that Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders accept such
amendment. No replacement of the Eurodollar Rate with a Benchmark Replacement
pursuant to this Section 3.8 will occur prior to the applicable Benchmark
Transition Start Date.


(b) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.


(c) Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrowers and the Lenders in writing of (i) any
occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date and Benchmark Transition
Start Date, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes, and (iv) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 3.8, including, without limitation, any
determination with respect to a tenor, comparable replacement rate or
adjustment, or implementation of any Benchmark Replacement Rate Conforming
Changes, or of the occurrence or non-occurrence of an event, circumstance or
date and any decision to take or refrain from taking any action, will be
conclusive and binding on all parties hereto absent manifest error and may be
made in its or their sole discretion and without consent from any other party
hereto, except, in each case, as expressly required pursuant to this Section 3.8
and shall not be a basis of any claim of liability of any kind or nature by any
party hereto, all such claims being hereby waived individually be each party
hereto.


(d) Benchmark Unavailability Period. Upon the Borrowers’ receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrowers may revoke
any request for a borrowing of, conversion to or continuation of Eurodollar
Loans to be made, converted or continued during any Benchmark Unavailability
Period and, failing that, the Borrowers will be deemed to have converted any
such request into a request for a borrowing of or conversion to Base Rate Loans.
During any Benchmark Unavailability Period, the components of Base Rate based
upon LIBOR will not be used in any determination of Base Rate.


(e) Eurodollar Rate Notification. The interest rate on Eurodollar Loans is
determined by reference to LIBOR, which is derived from the London interbank
offered rate. The London interbank offered rate is intended to represent the
rate at which contributing banks may obtain short-term borrowings from each
other in the London
6

--------------------------------------------------------------------------------



interbank market. In July 2017, the U.K. Financial Conduct Authority announced
that, after the end of 2021, it would no longer persuade or compel contributing
banks to make rate submissions to the ICE Benchmark Administration (together
with any successor to the ICE Benchmark Administrator, the “IBA”) for purposes
of the IBA setting the London interbank offered rate. As a result, it is
possible that commencing in 2022, the London interbank offered rate may no
longer be available or may no longer be deemed an appropriate reference rate
upon which to determine the interest rate on Eurodollar Loans. In light of this
eventuality, public and private sector industry initiatives are currently
underway to identify new or alternative reference rates to be used in place of
the London interbank offered rate. In the event that the London interbank
offered rate is no longer available or in certain other circumstances as set
forth in this Section 3.8, this Section 3.8 provides a mechanism for determining
an alternative rate of interest. The Administrative Agent will notify the
Borrowers, pursuant to this Section 3.8, in advance of any change to the
reference rate upon which the interest rate on Eurodollar Loans is based.
However, the Administrative Agent does not warrant or accept any responsibility
for, and shall not have any liability with respect to, the administration,
submission or any other matter related to the London interbank offered rate or
other rates in the definition of “Eurodollar Rate”, or with respect to any
alternative or successor rate thereto, or replacement rate therefor or thereof,
including, without limitation, whether the composition or characteristics of any
such alternative, successor or replacement reference rate, as it may or may not
be adjusted pursuant to this Section 3.8, will be similar to, or produce the
same value or economic equivalence of, the Eurodollar Rate or has the same
volume or liquidity as did the London interbank offered rate prior to its
discontinuance or unavailability.


4. Addition to Liens Covenant Provisions. Section 5.9 of the Credit Agreement is
hereby amended to add the following new subsection (p) immediately after
subsection (o) therein:


(p) Liens incurred pursuant to the Citibank Factoring Agreement, so long as
there is no credit recourse to any Company with respect to such accounts
receivable after such sale.


        5. Addition to Merger and Sale of Assets Covenant Provisions. Section
5.12 of the Credit Agreement is hereby amended to add the following new
subsection (j) at the end thereof:


(j) the Companies may sell accounts receivable pursuant to the Citibank
Factoring Agreement, so long as there is no credit recourse to any Company with
respect to such accounts receivable after such sale, except in the case of a
breach by a Company of any Asset Representation (as defined in the Citibank
Factoring Agreement) with respect to any such receivable.


        6. Addition to Covenants Provisions. Article V of the Credit Agreement
is hereby amended to add the following new Section 5.31 at the end thereof:


7

--------------------------------------------------------------------------------



Section 5.31. Beneficial Ownership. Promptly following any request therefor, the
Borrowers shall provide information and documentation reasonably requested by
the Administrative Agent or any Lender for purposes of compliance with
applicable “know your customer” and anti-money-laundering rules and regulations,
including, without limitation, the PATRIOT Act and the Beneficial Ownership
Regulation.
        
        7. Addition to Representations and Warranties Provisions. Article VI of
the Credit Agreement is hereby amended to add the following new Section 6.23 at
the end thereof:


Section 6.23. Beneficial Ownership. The information included in each Beneficial
Ownership Certification most recently delivered to each Lender (if any) is true
and correct in all respects.


        8.  Amendment to Amendments, Waivers and Consents Provisions. Section
12.3 of the Credit Agreement is hereby amended to delete subpart (a) therefrom
and to insert in place thereof the following:


(a) General Rule. Except as set forth in Section 3.8 hereof, no amendment,
modification, termination, or waiver of any provision of any Loan Document nor
consent to any variance therefrom, shall be effective unless the same shall be
in writing and signed by the Required Lenders and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.


        9. Closing Deliveries. Concurrently with the execution of this
Amendment, the Borrowers shall:


(a) cause each Guarantor of Payment to execute the attached Guarantor
Acknowledgement and Agreement;


(b) have provided to the Administrative Agent the documentation and other
information so requested in connection with applicable “know your customer” and
antimoneylaundering rules and regulations, including the PATRIOT Act; and


(c) pay all legal fees expenses of the Administrative Agent in connection with
this Amendment and any other Loan Documents.


        10. Representations and Warranties. The Borrowers hereby represent and
warrant to the Administrative Agent and the Lenders that (a) the Borrowers have
the legal power and authority to execute and deliver this Amendment; (b) the
officers executing this Amendment have been duly authorized to execute and
deliver the same and bind the Borrowers with respect to the provisions hereof;
(c) the execution and delivery hereof by the Borrowers and the performance and
observance by the Borrowers of the provisions hereof do not violate or conflict
with the Organizational Documents of the Borrowers or any law applicable to
Borrowers or result in a breach of any provision of or constitute a default
under any Material Agreement binding upon or enforceable against the Borrowers;
(d) no Default or Event of Default exists, nor
8

--------------------------------------------------------------------------------



will any occur immediately after the execution and delivery of this Amendment or
by the performance or observance of any provision hereof; (e) each of the
representations and warranties contained in the Loan Documents is true and
correct in all material respects as of the date hereof as if made on the date
hereof, except to the extent that any such representation or warranty expressly
states that it relates to an earlier date (in which case such representation or
warranty is true and correct in all material respects as of such earlier date);
(f) the Borrowers are not aware of any claim or offset against, or defense or
counterclaim to, the Borrowers’ obligations or liabilities under the Credit
Agreement or any other Related Writing; and (g) this Amendment constitutes a
valid and binding obligation of the Borrowers in every respect, enforceable in
accordance with its terms, subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or other Laws affecting creditors’ rights
and remedies generally and to the effect of general principles of equity
(regardless of whether enforcement is considered in a proceeding at Law or in
equity).


        11. Waiver and Release. The Borrowers, by signing below, hereby waive
and release the Administrative Agent, and each of the Lenders, and their
respective directors, officers, employees, attorneys, affiliates and
subsidiaries, from any and all claims, offsets, defenses and counterclaims
arising on or prior to the date hereof in connection with the Loan Documents or
the transactions contemplated thereby, such waiver and release being with full
knowledge and understanding of the circumstances and effect thereof and after
having consulted legal counsel with respect thereto.


        12.  References to Credit Agreement and Ratification. Each reference to
the Credit Agreement that is made in the Credit Agreement or any other Related
Writing shall hereafter be construed as a reference to the Credit Agreement as
amended hereby. Except as otherwise specifically provided herein, all terms and
provisions of the Credit Agreement and each other Loan Document are confirmed
and ratified and shall remain in full force and effect and be unaffected hereby.
This Amendment is a Loan Document.


        13. Counterparts. This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile or other electronic signature, each of which, when so executed and
delivered, shall be deemed to be an original and all of which taken together
shall constitute but one and the same agreement.


        14. Headings. The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.


        15. Severability. Any provision of this Amendment that shall be
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.


        16. Governing Law. The rights and obligations of all parties hereto
shall be governed by the laws of the State of New York.


9

--------------------------------------------------------------------------------



[Remainder of page intentionally left blank.]


10


--------------------------------------------------------------------------------



JURY TRIAL WAIVER. THE BORROWERS, THE ADMINISTRATIVE AGENT AND THE LENDERS, TO
THE EXTENT PERMITTED BY LAW, EACH HEREBY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AMONG THE BORROWERS, THE ADMINISTRATIVE AGENT AND THE LENDERS, OR ANY
THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AMENDMENT OR ANY
NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.


IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first set forth above.





DMC GLOBAL INC.By:/s/ Michael KutaMichael KutaChief Financial OfficerDMC KOREA,
INC.By:/s/ Michelle ShepstonMichelle ShepstonSecretary
DYNAENERGETICS US, INC.
By:/s/ Michelle ShepstonMichelle ShepstonVice President



Signature Page to
First Amendment Agreement

--------------------------------------------------------------------------------





NOBELCLAD EUROPE GMBH
(f/k/a/ DynaEnergetics Holding GmbH)
By:
/s/ Ian Grieves
Ian GrievesManaging Director



Signature Page to
First Amendment Agreement

--------------------------------------------------------------------------------





DYNAENERGETICS EUROPE GMBH
(f/k/a DynaEnergetics Beteiligungs- GmbH)
By:/s/ Ian GrievesIan GrievesManaging Director



Signature Page to
First Amendment Agreement

--------------------------------------------------------------------------------





KEYBANK NATIONAL ASSOCIATION
   as the Administrative Agent and as a Lender
By:/s/ Suzannah ValdiviaSuzannah ValdiviaSenior Vice President



Signature Page to
First Amendment Agreement

--------------------------------------------------------------------------------





BOKF, NA DBA BOK FINANCIAL (F/K/A COLORADO STATE BANK AND TRUST)
By:/s/ Matthew J. MasonMatthew J. MasonSVP

Signature Page to
First Amendment Agreement

--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION
By:/s/ Courtney A. BoltzCourtney A. BoltzVice President



Signature Page to
First Amendment Agreement


--------------------------------------------------------------------------------



GUARANTOR ACKNOWLEDGMENT AND AGREEMENT


        The undersigned consent and agree to and acknowledge the terms of the
foregoing First Amendment Agreement dated as of March 26, 2020 (the
“Amendment”). The undersigned further agree that the obligations of the
undersigned pursuant to the Guaranty of Payment executed by the undersigned in
connection with the Credit Agreement (as defined in the Amendment) is hereby
ratified and shall remain in full force and effect and be unaffected hereby.


        The undersigned hereby waive and release the Administrative Agent and
the Lenders and their respective directors, officers, employees, attorneys,
affiliates and subsidiaries from any and all claims, offsets, defenses and
counterclaims in connection with the Loan Documents or the transactions
contemplated thereby, of any kind or nature, absolute and contingent, of which
the undersigned are aware or should be aware as of the date hereof, such waiver
and release being with full knowledge and understanding of the circumstances and
effect thereof and after having consulted legal counsel with respect thereto.


        JURY TRIAL WAIVER. THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW,
HEREBY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWERS, THE
ADMINISTRATIVE AGENT, THE LENDERS AND THE UNDERSIGNED, OR ANY THEREOF, ARISING
OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH THIS GUARANTOR ACKNOWLEDGMENT AND
AGREEMENT, THE AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED
THERETO.


DYNAENERGETICS CANADA INC.
DYNAMIC MATERIALS CORPORATION (HK) LIMITED
By:/s/ Michael KutaBy:/s/ Michael KutaMichael KutaMichael KutaDirectorDirector
Dynamic Materials Corporation (Shanghai) Trading Co. LTD.
NobelClad Europe SAS
By:/s/ Michael KutaBy:/s/ Michael KutaMichael Kuta
DMC Global Inc., as President of  Nobelclad Europe SAS,
Directorby its legal representative Michael Kuta
NobelClad Europe Holding GmbH
By:/s/ Antoine NobiliAntoine NobiliManaging Director

Guarantor Acknowledgment and Agreement